                      Case 1:20-cr-00103-RP Document 18 Filed 06/05/20 Page 1 of 3


AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                               Pages




                                       UNITED STATES DISTRICT COURT
                                                                                                            JUN   5 2020
                                                                     for the
                                                            Western District of Texas


                   United States of America                             )
                                                                                                                           5
                                  v.                                    )
                                                                        )        Case No.       A:20-CR-103 RP
                    Johan ShareefAl-Suhail                              )
                              Defendant                                 )

                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 141 35a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence
      that the court may impose.

      The defendant must appear at:                        U.S. COURTHOUSE, 501 West 5T0 Street, Austin, Texas 78701
                                                                                        Place




       on                                                             When notified
                                                                       Date and Time


       If blank, defendant will be notified of next appearance.

(5)    The defendant must sign an Appearance Bond, if ordered.
                                        Case 1:20-cr-00103-RP Document 18 Filed 06/05/20 Page 2 of 3


AO   19913     (Rev. 12/Il)          Additional Conditions   of Release                                                                       Page   2 of    3 Pages

                                                                  ADDITIONAL CONDITIONS OF RELEASE
         IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

     )       (6)       The defendant is placed in the custody of:
                       Personororganization
                       Address(on1yfaboveIsanorgani:ation)                                                             --   -
                       Cityandstate                                                                                             TeI.No.___________
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and (c) notil' the court immediately
if the defendant violates a condition of release or is no longer in the custodian's custody.

                                                                                    Signed:
                                                                                                               Custodian                                    Date

  X) (7) The defendant must:
             X ) (a) submit to supervision by and report for supervision to the    U.S. PRETRIAL SERVICES OFFICE
                     telephone number         512-916-5297         , no later than
                 (b) continue or actively seek employment.
                 (c) continue or start an education program.
             X) (d) surrenderanypassportto:            PRETRIAL SERVICES
             X ) (e) not obtain a passport or other international travel document.
             X ) (t) abide by the following restrictions on personal association, residence, or travel:   NO TRAVEL OUTSIDE TRAVIS COUNTY AND
                     FIVE SURROUNDING COUNTIES WITHOUT PERMISSION FROM PRETRIAL SERVICES. NO TRAVEL TO ANY
                     FOREIGN COUNTRY.
             X ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                     including: ALL CO-DEFENDANTS.                              ____________---------- __________________________________
                       (h) get medical or psychiatric treatment:                                      -               ______________________________________________

         (         )   (i) return to custody each                          at       o'clock after being released at                 o'clock for employment, schooling,
                           or the following purposes:

                  (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                      necessary.
             X ) (k) not possess a firearm, destructive device, or other weapon.
             X ) (I) not use alcohol (         ) at all ( X ) excessively.
             X ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                      medical practitioner.
                 (n) submit to testing for a prohibited substance ifrequired by the pretrial services office or supervising officer. Testing may be used with random
                      frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                      substancescreening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy ofprohibited
                      substance screening or testing.
         (     ) (0)  participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                      supervising officer.
                 (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                              (I) Curfew, You are restricted to your residence every day (           ) from                    to               , or (      ) as
                                   directed by the pretrial services office or supervising officer; or
                           ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                                   substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                                   approved in advance by the pretrial services office or supervising officer; or
                             (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                   court appearances or other activities specifically approved by the court.
                  (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                             -




                      requirements and instructions provided.
                             You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                             supervising officer.
             X ) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                                 arrests, questioning, or traffic stops.
                       (s)
                     Case 1:20-cr-00103-RP Document 18 Filed 06/05/20 Page 3 of 3


AO 199C (Rev. 09/08) Advice of Penalties                                                                      Page    3       of   3    Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
                                                                                                                          -
       (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
                                                                                                                     -
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
                               -
       (3) any other felony you will be fmed not more than $250,000 or imprisoned not more than two years, or both;
                             -
       (4) a misdemeanor you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                 Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                         Defendant Signature


                                                                    IQLLt                    city and Stale



                                               Directions to the United States Marshal

(X)    The defendant is ORDERED released after processing.
       The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
       has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
       the appropriate judge at the time and place specified.


Date: 06/05/2020
                                                                                      Judicial Officer s Signature


                                                       -   ....            Andrew W. Austin, U.S. Magistrate Judge
                                                                                         Printed name and title




                    DISTRIBUTION:      COURT     DEFENDANT        PRETRIAL SERVICE       U.S. AUORNEY         U.S. MARSHAL
